Citation Nr: 9932111	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergy problems 
with sinusitis due to herbicide exposure.

2.  Entitlement to service connection for a psychiatric 
disorder due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

In April 1985, entitlement to service connection for 
respiratory problems was denied.  That same month the 
Department of Veterans Affairs (VA) Regional Office (RO) 
mailed notice to the veteran.  In May 1985, the veteran 
acknowledged receipt of the letter and requested 
reconsideration of his claim.  The May 1985 letter should 
have served as notice of disagreement for the April 1985 
rating action.  38 C.F.R. § 20.201 (1999).  Although the RO 
confirmed and continued the denial in May 1985, it did not 
issue to the veteran a statement of the case.  Because the 
veteran filed notice of disagreement within a year of the 
April 1985 rating action and because a statement of the case 
was not issued thereafter, the veteran's due process rights 
from 1985 were preserved and as such, the claim of 
entitlement to service connection for a respiratory disorder 
to include bronchitis, recharacterized as the issue perfected 
for appeal, will be addressed on a de novo basis.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); 38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.28, 20.200 (1999); 
see generally Ashford v. Brown, 10 Vet. App. 120 (1997).  

In July 1991, the veteran again sought entitlement to service 
connection for a respiratory disorder, now characterized as 
allergy disorders with sinusitis.  Ashford v. Brown, 
10 Vet. App. 120.  A claim of entitlement to service 
connection for a psychiatric disorder was also raised.  In 
April 1994, the RO denied the claims and thereafter the 
veteran perfected the appeal.  In March 1996 and February 
1997, the Board of Veterans' Appeals (Board) remanded the 
case for due process considerations and additional 
evidentiary development, respectively.  Because the appeal 
remains denied, it has been returned to the Board for 
appellate review.

In February 1997, the Board noted that the veteran had 
suggested that herbicide exposure affected his offspring.  
However, because the issue was inchoate, the Board referred 
the matter to the RO for any action deemed appropriate.  In 
March 1999, the RO denied entitlement to benefits under 
38 U.S.C.A. § 1805 and mailed to the veteran notice of the 
determination.  Thus far the veteran has not appealed.  As 
such, no additional development in this regard is warranted.


FINDINGS OF FACT

1.  The medical evidence does not indicate that the veteran's 
allergy problems with sinusitis are related to service or any 
events from service to include any claimed herbicide 
exposure.  The claim is not plausible or capable of 
substantiation.

2.  The medical evidence does not demonstrate that the 
veteran currently has a psychiatric disorder.  The claim is 
not plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
allergy problems with sinusitis due to herbicide exposure is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder due to herbicide exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection for allergy 
problems with sinusitis and a psychiatric disorder, due to 
herbicide exposure is warranted.  Specifically, he avers that 
his allergy disorder existed prior to service and was 
aggravated by herbicide exposure and that his nervous 
disorder manifested as a result of in-service exposure.

Law and Regulation

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  

The regulations state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The law and regulations provide that service connection may 
also be granted for a chronic disease, including other 
organic diseases of the nervous system and psychoses, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

If a veteran served in the Republic of Vietnam during the 
designated time period and developed respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) to a 
degree of 10 percent within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
service, it will be statutorily presumed that the veteran was 
exposed to Agent Orange, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991 & Supp. 1999); McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307, 3.309.  This presumption is only 
applicable to the above-specified respiratory cancers.  It 
does not apply to any other nonspecified respiratory 
disorder.  See 64 Federal Register 59232-59243 (1999).

In these cases, medical evidence, competent lay evidence, or 
both may establish the evidentiary basis.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  38 C.F.R. § 3.307.

Pursuant to 38 U.S.C.A. § 5107(a), an appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded, there must be (1) competent 
evidence of current disability (a medical diagnosis), (2) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and (3) of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
the alternative, there must be evidence that shows that a 
veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

For Agent Orange claims, pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a), 3.309(e), in the case of a Vietnam-era 
veteran, no direct evidence as to the in-service incurrence 
and medical nexus prongs is necessary when the provisions of 
those sections are satisfied.  McCartt, supra; Brock v. 
Brown, 10 Vet. App. 155, 162.

The presumption of credibility is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  The presumption of credibility does not apply where 
a fact asserted is beyond a person's competency or where the 
evidence is inherently false.  Id.; Jones, supra.

Factual Background and Analysis

Allergy problems with sinusitis

At the outset, the Board recognizes the veteran's allegations 
which essentially maintain that his allergy problems with 
sinusitis are related to in-service Agent Orange exposure.  
The Board also recognizes that service administrative records 
show that the veteran received, among other things, a Vietnam 
Defense Service Medal and Vietnam Campaign Medal.

However, regarding presumptive service connection, there is 
no evidence of record showing that the veteran developed any 
respiratory disorder to include an allergy disorder with 
sinusitis that would be presumptively service connected under 
applicable law and regulation.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  In spite of the veteran's 
statements presented on appeal, there is no competent 
evidence of record demonstrating that his current allergy 
problems with sinusitis are contemplated within the meaning 
of VA regulation.  38 C.F.R. § 3.309(e); See 64 Federal 
Register 59232-59243 (1999).  Although a diagnosis of chronic 
allergic rhinitis with heat sinusitis has been made, the 
record is completely devoid of any diagnoses of respiratory 
cancer, such as cancer of the larynx, bronchus, or trachea.  
Additionally, as previously noted, this presumption is only 
applicable to the above-specified respiratory cancers.  
Presumptive service connection is not warranted for any other 
respiratory disorder which has not been specifically 
identified.  Id.  Accordingly, the Board must find that the 
veteran has failed to submit a well-grounded claim for 
presumptive service connection.  

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Velez v. West, 11 Vet. App. 142 (1998); Brock v. 
Brown, 10 Vet. App. 155; Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Where a disease is not specifically mentioned in 
applicable statute and regulation and when a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease in 
fact was incurred in service, aggravated by service, or 
related to service or events from service.  38 U.S.C.A. 
§ 1110; Velez and Combee, both supra; 38 C.F.R. § 3.303.

Regarding direct service connection, the evidence shows that 
the veteran's claim remains not well grounded.  Although a 
diagnosis of chronic allergic rhinitis with heat sinusitis 
has been made, the second and third prongs of Caluza are not 
met.  That is, the medical evidence does not indicate that 
the veteran's currently diagnosed disorder was incurred in, 
aggravated by, or related to service.

At the outset, the Board acknowledges the veteran's 
statements, which essentially maintain that his respiratory 
disorder, allergy problems with sinusitis, preexisted service 
and was aggravated by in-service exposure to Agent Orange.  
The Board, however, points out that the medical evidence does 
not clearly and unmistakably show that his disorder 
preexisted service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  In spite of the February 1967 Report 
of Medical History which shows that the veteran acknowledged 
having sinusitis and ear, nose, and throat trouble prior to 
service, the service medical records show on entrance 
examination, clinical evaluation was normal.  Additionally, 
included within the service medical records is an April 1967 
letter from W. W. W., M.D., the medical supervisor at Douglas 
Aircraft Division, in which the physician states that the 
veteran worked with the company from November 1965 to June 
1966 and his pre-employment physical, in relevant part, was 
"entirely normal."  The letter also documents that except 
for an unrelated matter, the veteran appeared to be in 
"robust health and had no history or other evidence of 
illness."  Based on the foregoing and in spite of the 
veteran's assertions, the Board finds that the medical 
evidence fails to show that his allergy problems with 
sinusitis preexisted service; thus, the presumption of 
soundness remains intact.  See generally, 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b)(3); Paulson v. Brown, 7 Vet. App. 466 
(1995).

Nonetheless, in this case, the medical evidence does not 
indicate that the veteran's respiratory disorder, allergy 
problems with sinusitis, had its onset in service or is 
related to any events from service.  As noted above, the 
service medical records show on enlistment examination in 
February 1967, clinical evaluation of the nose, sinuses, and 
lungs and chest were normal.  Although the reports show that 
on one February 1967 Report of Medical History, the veteran 
acknowledged having ear, nose, and throat trouble, and 
sinusitis, a separate February 1967 Report of Medical History 
shows that the veteran denied having or ever having 
sinusitis, hay fever, etc.  Additionally, although the 
service medical records show that in March 1967 the veteran 
received treatment for an upper respiratory infection and 
that an October 1967 clinical record cover sheet shows that 
he was hospitalized for two days and records a diagnosis of 
acute upper respiratory infection, cause undetermined, they 
also show that on separation from service examination in 
January 1969, clinical evaluation of the nose, sinuses, lungs 
and chest were normal.  Further, on the accompanying Report 
of Medical History, the veteran denied having or ever having, 
chronic or frequent colds, sinusitis, hay fever, and a 
chronic cough.  In light of the foregoing, although the 
service medical records show that the veteran received 
treatment for respiratory difficulties at that time, the 
reports do not tend to show that any treatment received 
during service resulted in chronic disability or that his 
currently diagnosed disorder had its onset in service.  While 
in service a diagnosis of chronic allergic rhinitis with 
sinusitis was not made.  The reports show that the veteran's 
complaints and symptoms were acute and transitory.  See 
Caluza and Savage, both supra.

The post-service medical evidence of record also does not 
tend to create a nexus between any of the veteran's 
complaints noted during service and his currently diagnosed 
chronic allergic rhinitis with heat sinusitis.  In fact, the 
medical reports from the Holly Park Hospital dated from May 
1974 to December 1978, Kaiser Permanente dated from July 1984 
to May 1991, an unspecified source dated from July to August 
1994, and Ross Plaza dated from March to April 1993, and an 
undated letter from the Social Security Administration (SSA) 
do not reference an allergy disorder with sinusitis.  
Although VA outpatient treatment reports dated in May 1984 
show that the veteran complained of chest congestion with a 
cough productive of greenish phlegm and document that he 
requested an Agent Orange examination, the reports do not 
etiologically relate any of the veteran's complaints to 
service or any events from service.  In addition, the April 
1985 VA examination report shows normal findings on 
respiratory examination and records a diagnosis of history of 
"bronchitis"; not found on examination, and although the 
September 1991 VA examination report records a diagnosis of 
chronic allergic rhinitis with heat sinusitis, it does not 
relate the disorder to service or any treatment received in 
service.  Because no medical evidence of in-service 
occurrence or nexus is present, the veteran's claim is not 
well grounded.  McManaway v. West, No. 97-280 (U.S. Vet. App. 
Sept. 29, 1999); Caluza, supra.

In this case, the Board recognizes that at his personal 
hearing in July 1996, the veteran, through his 
representative, testified that he served in Vietnam and was 
exposed to Agent Orange.  The veteran also testified that he 
did not have difficulties with his sinus disorder until after 
service and since that time, he has received treatment.  
Nevertheless, as discussed above, although service medical 
records show treatment for upper respiratory infections and 
the post-service medical evidence shows that a diagnosis of 
chronic allergic rhinitis with heat sinusitis has been made, 
the record is devoid of any medical evidence indicating that 
the veteran's current disorder is the same as those 
experienced during service or that his current disorder is 
related to any symptoms he experienced while on active duty.  
Further, although the veteran is competent to testify to the 
symptoms he has experienced since his tour, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same disorder he is 
currently diagnosed with.  As such, his claim is not well 
grounded.  Clyburn v. West, 12 Vet. App. 296 (1999); Espiritu 
v. Derwinski, 2 Vet. App. 92 (1992).

Based on the above-discussed reasoning, the Board finds that 
the veteran's claim of entitlement to service connection for 
allergy problems with sinusitis is not well grounded.

Psychiatric disorder

Regarding the veteran's claimed psychiatric disorder, the 
evidence shows that the claim is not well grounded.  The 
first requirement of Caluza has not been met.  The medical 
evidence fails to show that the veteran currently has a 
psychiatric disorder or experiences any residuals therefrom.  
McManaway, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, the Board initially points out that the service 
medical records contain an April 1967 letter, in which W. W. 
W., M.D., the medical supervisor at Douglas Aircraft 
Division, noted that the veteran worked with the company from 
November 1965 to June 1966 and his pre-employment physical, 
in relevant part, was "entirely normal."  Except for an 
unrelated matter, the veteran appeared to be in "robust 
health and had no history or other evidence of illness."  
The service medical records show on enlistment examination in 
February 1967 psychiatric examination was normal, and 
although on one Report of Medical History, the veteran 
acknowledged having nervous trouble, on a separate Report of 
Medical History, he denied having or ever having nervous 
trouble of any sort.  The Board also notes that service 
medical records show that the veteran was evaluated at the 
Mental Hygiene Consultation Service in March 1967.  The 
report at that time shows that the veteran was evaluated 
because of a presidential inquiry regarding his mental 
qualifications for retention.  During examination, the 
veteran gave of history of experiencing nervousness.  He 
stated that he had difficulty adjusting to service and wanted 
to be released because he did not like violence.  Mental 
status examination however was normal and there was no 
evidence of organic, neurotic or psychotic brain disease.  
The diagnosis was no disease found.  

The service medical reports then show that in April 1967 a 
history of a nervous disorder was noted and in March 1968 the 
veteran received an evaluation as part of an inquiry 
initiated by his family.  Examination in March 1968 found 
that the veteran met the psychiatric retention standards and 
was presently free of or had overcome any mental defect or 
disorder which would impair his capabilities to perform 
military duties effectively.  The veteran was returned to 
duty.  

In May 1968, the veteran again complained of being nervous.  
The examiner wrote that the veteran was a highly motivated 
cook but had extreme "nervousness" manifest by constant 
fine trembling of the hands and head.  Findings were 
otherwise normal.  On a clinical entry dated in June 1968, 
the examiner noted that medication prescribed was 
ineffective.  The veteran complained of trembling with 
generalized incoordination and increased emotions and fatigue 
accentuated the tremor.  The impression was tremor, 
incoordination-basal ganglia, birth trauma, and compensatory 
obsessive-compulsive.  A subsequent clinical evaluation found 
that the tremor was not present at rest or intentional but 
present when veteran was made aware of hands and on movement.  
The tremor was an emotional tremor rather than a cerebellar 
or basal ganglia.

On neurology examination in June 1968, the veteran provided a 
history of a 10-year tremor, present during serious emotional 
and stressful situations.  A history of familial emotional 
and social difficulties was noted as well.  Nevertheless, 
neurological findings were totally normal except for fine 
tremor brought out by stress.  The impression was there is no 
evidence of central nervous system disease; the problem was 
functional.  On psychiatric examination, after examination, a 
diagnosis of inadequate personality with anxiety was made.  
Also included within the reports is a June 1968 clinical 
entry showing that after returning from Vietnam the veteran 
had occasional episodes of anxiety and tremors of a 10-year 
duration.  At that time, the examiner noted that the veteran 
was not very well motivated and had made the circuit of 
medical channels.  The veteran however was fit for duty even 
though the examiner could foresee difficulties unless the 
veteran was assigned duties rather quickly.  

On separation from service examination in January 1969, 
psychiatric examination was normal.  The accompanying Report 
of Medical History also shows that the veteran denied having 
or ever having, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worrying, or 
nervous trouble of any sort. 

Even though the service medical records show that the veteran 
complained of nervousness and anxiety and received treatment, 
the post-service medical evidence does not show any complaint 
of or treatment for a psychiatric disorder.  Subsequent to 
service, the veteran received treatment at the Holly Park 
Hospital dated from May 1974 to December 1978; Kaiser 
Permanente dated from July 1984 to May 1991; an unspecified 
source dated from July to August 1994; Ross Plaza dated from 
March to April 1993, but not one of those reports references 
a psychiatric disorder.  Additionally, VA examinations were 
conducted in April 1985 and September 1991 and the veteran 
received VA outpatient treatment in May 1994, but again those 
reports do not reference a psychiatric disorder.  A non-
related, undated letter from the Social Security 
Administration (SSA) is also of record.  Based on the 
foregoing, the record shows, since service a diagnosis of a 
psychiatric disorder has not been made.  Because the recent 
medical evidence fails to document a current diagnosis of a 
psychiatric disorder, the veteran's claim is not well 
grounded.  

In this case, the only evidence of a current psychiatric 
disorder is the veteran's own sworn testimony.  At his 
personal hearing in July 1996, the veteran, through his 
representative, testified that he was exposed to Agent Orange 
during service and that he had experienced psychological 
stress since service.  The veteran described his disorder as 
a very bad nervous disorder with tremors of the right hand, 
leg, etc.  Complaints of sweats, difficulty with sleeping, 
and experiencing nightmares were also noted.  The veteran 
also testified that he received treatment for the disorders 
subsequent to service.  Although the foregoing testimony is 
acknowledged, the veteran's claim is not well grounded.  To 
establish entitlement to service connection, there must be 
evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Where there is no evidence of, or allegation of, current 
disability associated with events in service, the claim is 
not well grounded.  Brammer and Rabideau, both supra.  

In this case, the veteran seeks to well ground his claim upon 
the fact that he received treatment for complaints of 
nervousness with a tremor and anxiety during service and upon 
his allegations of currently experiencing those same 
symptoms; however, that is not enough under 38 U.S.C.A. 
§ 5107(a).  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Caluza, supra.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is generally required.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  The veteran's lay opinions, 
without competent, supporting documentation, fail to meet 
that burden.  Espiritu v. Derwinski, 2 Vet. App. 92.

Based on the above-discussed reasoning, the Board finds that 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well grounded.

Additional matters

It is acknowledged that a March 1993 medical report from Ross 
Plaza Neurological Medical Group indicates that a psychiatric 
consultation was ordered.  If accomplished that report is not 
of record.  It is also acknowledged that pursuant to 38 
U.S.C.A. § 5103(a) (West 1991), VA has a duty to advise the 
claimant of evidence needed to complete his application, as 
discussed in Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, in spite of the absence of that medical report, the 
Board finds that no additional development is warranted.  As 
discussed above, the medical evidence does not show that the 
veteran's claim for a psychiatric disorder is well grounded.  
Additionally, the record shows that during the pendency of 
the appeal the veteran was informed of the evidence needed to 
complete his application, as shown in the August 1994 
statement of the case and March and May 1999 supplemental 
statements of the case.  The Board further finds that the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  The veteran has not alleged 
that any psychiatric report not of record documents a current 
diagnosis of a psychiatric disorder and, even if assuming 
that a psychiatric disorder has been diagnosed, the veteran 
has not alleged that the medical report would etiologically 
relate the disorder to service or any events from service.  
Thus, additional development in this regard and with respect 
to the issue of service connection for allergy problems with 
sinusitis is not warranted.  The veteran's claims are denied.  
38 U.S.C.A. § 5103(a) (West 1991); Morton v. West, 12 Vet. 
App. 477 (1999); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for allergy problems with sinusitis due to 
herbicide exposure is denied.

Not having submitted a well-grounded claim, entitlement to 
service connection for a psychiatric disorder due to 
herbicide exposure is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

